Citation Nr: 0010024	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to an evaluation in excess of 10 percent for 
bilateral otitis externa.

3. Entitlement to an effective date prior to August 26, 1996, 
for entitlement to an increased evaluation for service-
connected bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
December 1957.   This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from December 1996 and July 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In April 1999, 
the veteran was afforded a hearing before the undersigned 
Board member and, in May 1999, his claims were remanded to 
the RO for further evidentiary development.

The Board notes that the December 1996 rating decision 
awarded a 10 percent disability evaluation for bilateral 
otitis externa, effective September 4, 1996.  The veteran 
appealed and raised the issue of an earlier effective date 
for the award of the compensable disability evaluation.  In a 
September 1999 rating action, the RO assigned an effective 
date of August 26, 1996.  The veteran did not withdraw his 
claim for an earlier effective date for a compensable 
evaluation for bilateral otitis externa.  See 38 C.F.R. 
§ 20.204 (1999).  As such, the Board believes the issue as 
set forth on the decision title page accurately describes the 
current status of the veteran's claim as to that matter.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has bilateral hearing loss related to his 
period of military service or to a service-connected 
disability.

3. The veteran's service-connected bilateral otitis externa 
is manifested by recurrent infection, occasional scaling 
and crusting of the ear canal and subjective complaints of 
pain, but other related ear disability is not 
demonstrated.

4. On August 26, 1996, the veteran raised a claim for an 
increased (compensable) evaluation for bilateral otitis 
externa when he was seen in the VA outpatient treatment 
clinic for this disability; there was no medical evidence 
within one year previous to this demonstrating an increase 
in his otitis externa disability.

5. The assignment of a 10 percent disability evaluation for 
the veteran's bilateral otitis externa was made effective 
August 26, 1996.



CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.385(1999).
2. The criteria for the assignment of a rating higher than 10 
percent for the service-connected otitis externa are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.7, 4.87a, Diagnostic Code 
6210 (1998), prior to June 10, 1999; 64 Fed. Reg. 25202-
25210 (May 11 1999) effective June 10, 1999.
3. An effective date earlier than August 26, 1996, for a 10 
percent disability evaluation for the veteran's bilateral 
otitis externa is not for assignment.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for an effective date prior to August 
26, 1996, for entitlement to an increased evaluation for 
bilateral otitis externa and an increased (compensable) 
evaluation for bilateral otitis externa are plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
well-grounded claims, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  To that 
end, the Board remanded the veteran's claims in May 1999 to 
afford the RO the opportunity obtain additional VA medical 
records pertinent to the veteran's claims.  The additional 
evidence is associated with the claims file and the Board is 
satisfied that all relevant evidence has been obtained 
regarding these claims and that no further assistance to the 
veteran with respect to his claims for an earlier effective 
date and an increased rating is required to comply with 
38 U.S.C.A. § 5107(a).

Further, the veteran is also seeking service connection for 
bilateral hearing loss, including as due to service-connected 
otitis externa.  As will be explained below, the Board finds 
that the veteran's claim for service connection for bilateral 
hearing loss is not well grounded.

I. Factual Background

A review of the veteran's service medical records does not 
show any complaints or findings of bilateral hearing loss 
during his period of active military service.  In addition, 
the veteran's November 1954 enlistment report shows that his 
hearing was 15/15, bilaterally, on whispered and spoken voice 
tests, when he entered service and he was found qualified for 
active service.  Service medical records document treatment 
for bilateral otitis externa in October 1956.  At separation, 
in December 1957, the veteran's hearing was still 15/15, 
bilaterally, on whispered and spoken voice tests.

The veteran's service records indicate that his main 
occupational specialty in service was plumber.  He had ten 
months of foreign service.

Post service, when examined by VA in May 1958, the veteran 
complained of painful ears that blocked up and ran.  His 
hearing was 14 in the right ear and 15 in the left ear on 
whispered voice tests and 15/15 on CV (conversational voice?) 
tests.  Bilateral otitis externa was diagnosed.  

Service connection for bilateral otitis externa was granted 
by the RO in a May 1958 rating decision that assigned a 10 
percent disability evaluation.

According to a May 1960 VA examination report, the veteran 
complained of having bilateral ear trouble.  However, 
complaints and findings were not referable to a hearing loss.  
Bilateral chronic otitis externa was diagnosed.

In June 1963, the RO terminated the veteran's disability 
benefits for bilateral external otitis due to his failure to 
report for scheduled VA examinations.

VA hospitalized the veteran in July 1970 for treatment of 
intoxication.  Complaints and findings were not referable to 
hearing loss.

VA examined the veteran in August 1972 when he complained of 
earaches.  According to the examination report, there were no 
perforations in the veteran's tympanic membranes, but the 
examiner did not indicate if a hearing loss was noted.

VA hospitalized the veteran from May to June 1979 for 
treatment of alcohol addiction.  Complaints and findings were 
not referable to defective hearing.

The RO received the veteran's claim for an increased 
(compensable) rating for his service-connected bilateral 
otitis externa in September 1996.  Associated with the claims 
file are VA medical records and examination reports dated 
from 1996 to 1999.

In August 1996, the veteran was seen in the VA outpatient 
clinic with complaints of bilateral sore and painful ears for 
the past month and said he had treated his ears with over the 
counter medications.  His primary concern was decreased 
hearing during the past year and he had misunderstood spoken 
words.  On examination, the veteran's tympanic membranes were 
slightly erythematous, right ear more than left.  The right 
ear canal was erythematous, with no tenderness around the 
external ear and no nodes, pre or post auricular.  Diagnoses 
included bilateral otitis media, right otitis externa and 
decreased hearing.  Antibiotics were prescribed and an 
audiology consultation was recommended.

According to a September 1996 VA audiology consultation 
report, the veteran was seen and evaluated for impaired 
hearing.  The examiner said responses showed a significant 
bilateral hearing impairment.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25/25
35
65
80
LEFT
25
25/25
35
       
60
65

Speech recognition on the Maryland CNC word list was not 
reported.  Further, the report notes that the veteran was 
service-connected for auditory canal dysfunction and was 
instructed to establish service connection for impaired 
hearing.  His canal/ear condition was described as resolved 
and followed by the ear, nose and throat (ENT) clinic.  
Hearing aids were requested.

According to an October 1996 VA examination report for 
hearing and evaluation, audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
75
LEFT
20
20
35
       
60
65

Speech recognition on the Maryland CNC word list was 100 
percent in the veteran's right and left ears.  The 
audiologist noted that the veteran reported difficulty 
hearing television and conversation and described constant, 
bilateral high frequency tinnitus.  He gave a history of 
noise exposure to gunfire, explosions and rifles.  It was 
further noted that the veteran was service-connected for 
auditory canal disease but reported no recent problems with 
drainage.

The veteran underwent VA audio-ear examination in October 
1996 and gave a history of a fungal infection with temporary 
deafness while in the Philippines in service in 1957.  He 
currently complained of frequent infections, the last being 
in August 1996 and said the infections were treated with 
antibiotics and ear drops.  He complained of a progressive 
hearing loss and said he was fitted for hearing aids.  On 
examination, his auricle had mild soreness to traction, with 
narrowing of the external canal.  His tympanic membranes were 
scarred and dulled, the left worse than the right with 
subacute otitis externa.  There was an appearance of dried 
drainage with a scant amount at the tympanic membrane, 
bilaterally.  The veteran had no loss of balance or upper 
respiratory disease.  The diagnosis was chronic otitis media.

In December 1996, the RO assigned a 10 percent disability 
evaluation for the veteran's service-connected bilateral 
otitis externa.

VA outpatient records dated from January to December 1998 
show that the veteran was seen and treated for several 
physical problems, including external otitis.  In September 
he had a right-inflamed auditory canal and the left ear was 
normal.  Neosporin ointment and eardrops were prescribed and 
he was seen in the ENT clinic in October 1998.

In January 1999, the veteran was seen in the VA ENT clinic 
and reported bilateral hearing problems.  Otitis externa was 
assessed.

In his numerous written statements and at his April 1999 
Board hearing before the undersigned Board member, the 
veteran indicated that in August 1996, VA prescribed 
antibiotics to treat his otitis externa.  Between the 1970s 
and 1996, he treated his ear disability himself with over-the 
counter drugs, because his disability benefits had been 
reduced.  The veteran testified that his ear condition had 
worsened and kept him awake at night, and pushed him to seek 
VA treatment in 1996.  He maintained that an extraschedular 
rating for otitis externa was warranted because he 
experienced continual ear trouble for several years.  The 
veteran said his service-connected otitis externa affected 
his non-service-connected hearing loss.  He wore hearing aids 
and the otitis externa caused his ears to become blocked up 
and erupt, causing excessive drainage, soreness, more 
scaling, scarring and damage.  The hearing aids exacerbated 
his problems (otitis externa), causing discomfort and 
irritation.  He was able to wear the hearing aids 
approximately one to two weeks, before he had to use ear 
drops to treat the infection and it typically took about two 
weeks for his ears to heal.  The veteran said a VA physician 
advised him to remove the hearing aids when they started to 
drain.  The veteran was a self-employed painter and said when 
his ears were sore, he experienced balance difficulty 
climbing ladders several times a year.  

A September 1999 VA ENT clinic record reveals that the 
veteran gave a history of persistent infection that was 
exacerbated by hearing aids.  The examiner assessed chronic 
otitis externa that was exacerbated by hearing aids and an 
audiology consultation was recommended.

II. Analysis

A. Service Connection for Bilateral Hearing Loss

According to 38 U.S.C.A. §1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record organic disease of the 
nervous system (e.g., sensorineural hearing loss) in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1999 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.
Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  In 
addition, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As with claims for direct service connection, however, claims 
for secondary service connection must be well grounded.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted, in October 1996, during a VA 
evaluation for hearing aids, that he was exposed to acoustic 
trauma.  His Report of Discharge or Transfer indicates that 
his occupational specialty in service was plumber and that he 
had ten months of foreign service, evidently in the 
Philippines.  However, there is no evidence to indicate that 
the veteran was exposed to combat and that he is entitled to 
special considerations provided combat veterans.  See 
38 U.S.C.A. § 1154(b) (West 1991); Collette v. Brown, 82 F.3d 
389 (1996).

Although the veteran contends that his bilateral hearing loss 
is directly related to active service, the evidence of record 
shows that at service entrance, in November 1954, no hearing 
loss was reported.  Service medical records show treatment 
for otitis externa but are negative for reference to a 
complaint of hearing difficulty or evidence of temporary 
deafness.  When examined for discharge in December 1957, the 
veteran's hearing was within normal limits.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss during service.  However, even assuming that the veteran 
may have been exposed to acoustic trauma from gunfire in 
service, see 38 U.S.C.A. § 1154(b), the first post service 
audiogram reflecting hearing loss was from 1996, nearly forty 
years after discharge from active service.  While 38 U.S.C.A. 
§ 3.385 does not bar service connection for bilateral hearing 
loss, it does not compel service connection either, even 
though the veteran currently meets its criteria.  Ledford v. 
Derwinski, 3 Vet. App. at 89.  

The veteran maintains that his service-connected otitis 
externa caused his bilateral hearing loss and, therefore, 
service connection is warranted.  But the medical evidence is 
to the contrary.  If aggravation of the veteran's non-
service-connected bilateral hearing loss were proximately due 
to or the result of his service-connected otitis externa, he 
would be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  However, a careful review of the 
current medical evidence, including the most recent September 
1999 VA ENT outpatient record shows just the opposite to be 
true.  The veteran's service-connected chronic otitis externa 
was exacerbated by his non-service-connected hearing loss 
that necessitated hearing aids, rather than the non-service-
connected hearing loss worsened by the service-connected 
otitis externa.  See 38 C.F.R. § 3.310.  In short, no medical 
opinion or other medical evidence relating the veteran's 
bilateral hearing loss to service or any incident of service 
or a service-connected disability has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has bilateral 
hearing loss related to service or any incident thereof.  
Thus, this claim may not be considered well grounded.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.310, 
3.385.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

B. Increased Rating for Bilateral Otitis Externa

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected bilateral otitis externa, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective June 10, 1999, the rating criteria for hearing loss 
and ear disorders changed.  64 Fed. Reg. 25202-25210 (May 11, 
1999) (to be codified at 38 C.F.R. §§ 4.85 to 4.87).  The 
Board has considered the ratings under both old and new 
criteria.

When the regulations concerning entitlement to a higher 
rating undergo a substantive change during the course of an 
appeal, the veteran is entitled to resolution of his claim 
under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  But revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  Rhodan v. West, 12 Vet. 
App. 55 (1998).  Here, 38 C.F.R. § 4.87 and the applicable 
diagnostic codes have not undergone any substantive changes 
with regard to the veteran's external otitis.  The rating 
criteria have remained the same under Diagnostic Code 6210 
(though prior to June 10, 1999, the characterization was 
"disease of the auditory canal.").  Therefore, any lack of 
notice to the veteran of the change in the regulations or RO 
consideration of the claims under both old and new evaluative 
criteria will not result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the old regulations for Diagnostic Code 6210 (for 
"diseases of the auditory canal"), in effect prior to June 
10, 1999, criteria provided a maximum of a 10 percent rating 
for swelling, dry and scaly or serous discharge, and itching, 
requiring frequent and prolonged treatment.  38 C.F.R. § 
4.87a, Diagnostic Code 6210 (1998). 

Under the new regulations that took effect during the 
pendency of this appeal, effective June 10, 1999, a maximum 
10 percent evaluation may be assigned for "chronic otitis 
externa" with swelling, dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.  See 
64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).

The record clearly establishes that the veteran has 
experienced recurrent episodes of infections of his external 
ear canal that have required frequent and prolonged treatment 
including prescribed medication.  However, and significantly, 
the veteran is currently receiving the highest rating for an 
infectious or fungal disease of the ear available under both 
the old and the new schedular criteria.  Therefore, despite 
frequent and prolonged treatment, a greater than 10 percent 
disability rating is not available under any of the relevant 
diagnostic codes regardless of the severity of the ear 
disease disability.  A higher rating under the criteria for 
the ear would require hearing loss due to service-connected 
disability or involvement of other ear structures, that has 
not been shown in this case.  38 C.F.R. §§ 4.87, 4.87a 
(1998); 64 Fed. Reg. 25202-25210 (May 11, 1999).  While the 
Board regrets that a more favorable outcome is not warranted, 
there is simply no basis under the regulations for a higher 
disability evaluation.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C. Earlier Effective Date 

The veteran is seeking an effective date previous to August 
26, 1996 for a 10 percent disability evaluation for bilateral 
otitis externa.  The veteran's original claim
and a 10 percent disability evaluation for bilateral otitis 
externa was granted, effective from December 30, 1957.  In 
May 1963, the veteran failed to report for a scheduled 
periodic VA examination and in June 1963, the RO sent the 
veteran a notice of his failure to report for VA examination 
and advised that his benefits were to be terminated.  The 
notice was sent to the veteran's latest address of record.  
On July 1, 1963, the veteran's termination of benefits was 
effective.

In February 1970, the RO received the veteran's signed 
acknowledgment of his reduction in benefits due to his 
failure to report for VA examination and his statement that 
he would be willing to report for a new VA examination.  He 
failed to report for the scheduled VA examination.

In March 1972, the RO received the veteran's signed 
acknowledgment of his failure to report for prior scheduled 
VA examination.  The veteran, thereafter, underwent VA 
examination in August 1972 and, in September 1972, the RO 
assigned a noncompensable disability evaluation to his 
bilateral otitis externa.  

In May 1979, the veteran filed a new claim for an increased 
rating for his service-connected otitis externa, noted that 
he was a patient at a VA hospital and acknowledged his 
failure to report for prior VA examination.  In a June 6, 
1979 letter sent to the veteran's latest address of record, 
the RO advised that medical evidence of increased severity 
was required prior to consideration of the veteran's claim 
for an increased rating.   

On September 4, 1996, the RO received the veteran's claim for 
an increased rating and, in December 1996, the RO awarded a 
10 percent disability evaluation, effective from September 4, 
1996, the date the veteran filed his claim.  Upon receipt of 
additional VA outpatient clinic records, in September 1999, 
the RO assigned an effective date from the date the veteran 
was seen on an outpatient basis by VA, August 26, 1996, 
pursuant to the provisions of 38 C.F.R. § 3.157(b)(1).

The veteran's principle contention is that, as he never 
received the initial notification of his termination of 
benefits, the effective date of his 10 percent disability 
evaluation should be July 1, 1963.  However, the record 
contains no indication that the RO's June 1963 letter was not 
delivered to the veteran at his address, and no response was 
thereafter received.  The veteran never denied receiving the 
June 1963 correspondence from the RO.  In fact, in February 
1970, he submitted a signed acknowledgment of his reduced 
benefits and indicated his willingness to report for VA 
examination.  Moreover, in a March 1972 written statement, he 
again acknowledged his failure to report for VA examination 
and requested a new examination.  The veteran asserts that he 
did not submit these signed statements.  However, neither the 
veteran nor his representative has submitted any evidence to 
show nonreceipt of the June 1963 letter or that the 
signatures on the February 1970 and March 1972 statements 
were not the veteran's.  The Board concludes that the 
presumption of regularity that attends the administrative 
functions of the government is applicable and that it is 
therefore presumed that the RO properly mailed and the Postal 
Service properly delivered the June 1963 letter in this case.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary").  In the absence of evidence 
that he did not receive the notice for examination, the 
presumption of regularity that attends the administrative 
functions of the Government presumes that such notices were 
properly mailed and that the Postal Service properly 
delivered them.  There is simply no evidence of record that 
there was a problem with the veteran's receipt of documents. 

The veteran also asserts that the effective date of his 
increased disability evaluation should be August 17, 1972, 
when a VA physician said that he still had the disorder and 
should be receiving disability benefits for it.  He contends 
that he was not notified of the September 7, 1972 rating 
decision but, in a September 13, 1972 letter sent to his 
latest address of record, the RO advised the veteran that his 
disability was found less than 10 percent disabling.

Furthermore, 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 
provide, in pertinent part that the effective date of an 
award based on a claim for an increase of compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.

Pursuant to Harper v. Brown, 10 Vet. App. 125 (1997), where 
it is factually ascertainable that an increase in disability 
occurred within one year previous to the date the claim was 
received, the effective date of increase in compensation will 
be the date that it became factually ascertainable that the 
increase had occurred.  Where it is not factually 
ascertainable that there was increase in disability within 
one year previous to the date the claim was received, the 
earliest possible effective date is the date the claim was 
received.

There are no medical records covering the one-year period 
previous to the receipt, in August 1996, of the veteran's 
informal claim for an increase in compensation for his 
external ear disability.  Based upon the lack of medical 
evidence, it can not be concluded that it was factually 
ascertainable that an increase in disability, warranting the 
grant of a 10 percent disability evaluation for bilateral 
otitis externa, had occurred within one year previous to the 
date of the informal claim.

The veteran contends that he experienced increased symptoms 
of bilateral otitis externa throughout the 1970s, 1980s and 
1990s.  However, the Board finds that, as it was not 
factually ascertainable that an increase in disability had 
occurred within one year previous to the date of the August 
1996 informal claim for an increase, the relevant statute and 
regulation states that the effective date shall not be 
earlier than the date of receipt of claim.

Accordingly, the August 26, 1996 effective date for the 
assignment of a 10 percent disability evaluation for 
bilateral otitis externa that was assigned by the originating 
agency was correct.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The evidence is not so evenly balanced on any material issue 
that the benefit of the doubt is properly for application.  
38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.

An increased rating for bilateral otitis externa is denied.

Entitlement to an effective date prior to August 26, 1996, 
for the grant of a compensable disability evaluation for 
bilateral otitis externa is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

